On a former appeal (243 App. Div. 829) this court reversed a judgment of no cause of action in defendant’s favor and directed a new trial. The cause has been retried and the second jury has now found a verdict in defendant’s favor. There is not the slightest probability that another trial would change the result. Plaintiff’s intestate was a guest passenger in an automobile operated between Rouses Point and Plattsburg. At about eleven o’clock at night the car was stopped on the State highway to permit the occupants of the car to alight if they so desired for their personal convenience. Decedent did leave the car. There is evidence on which the jury might have based a finding that while so stopped the lights of the car were turned off. Defendant, operating his car, crashed into the parked car, asserting that he was unable to see it because of the lights of an approaching car. Plaintiff’s intestate was found lying in front of the right front wheel of the parked car. He suffered,a fractured skull from which he died. Judgment and order unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.